El Juez Asociado Señoe, Wole,
emitió la opinión del tribunal.
El artículo 1 de la ley proveyendo lo necesario para cas-tigar la adulteración de leche, ofrecerla o tenerla para la venta, aprobada en marzo 10, 1910 (Comp. 5787), prescribe lo siguiente:
“Toda persona que adulterare o diluyere leche con la intención de ofrecerla a la venta o que causare o permitiere que se ofrezca en venta, y toda persona que la vendiere, ofreciere ó tuviere en venta, será culpable de delito menos grave (misdemeanor) y castigada con encarcelamiento que no exceda de un mes y además de dicha pena se confiscará la leche adulterada: .... La adulteración o dilución de la leche puede probarse en la forma usual que la ley provee para la vista de causas criminales, pero en cualquier caso se considerará y se tendrá por leche adulterada o diluida aquella, que no diere la prueba que se prescribe por las autoridades competentes. Dispo-niéndose que el grado legal (standard) de la leche deberá ser fijado por el Director de Sanidad, Beneficencia y Correcciones, y publicado para conocimiento general en la Gaceta Oficial de Puerto Rico y en los periódicos de mayor circulación de la Isla, que se determinaren por dicho funcionario.”
Con arreglo a este estatuto puede cometerse el delito adulterando o diluyendo leche, y también vendiendo u ofre-ciendo para la venta leche adulterada.
En este caso la acusación imputaba el hecho de haber vendido los acusados leche de vaca adulterada. A falta de autoridad. en contrario, nos sentimos obligados a declarar que una acusación que imputa el hecho de vender leche *453adulterada signe el estatuto y es suficiente. Cuando es su-ficiente seguir al estatuto en casos criminales y cuando no, lo hemos discutido con alguna extensión en el caso de El Pueblo v. Méndez, decidido hoy. La adulteración puede con-sistir en un acto deliberado o en la omisión en llegar al “standard” o tipo fijado por la ley. El Pueblo v. Rivera, 31 D.P.R. 646. Una u otra cosa envuelve una cuestión de he-cho y no una conclusión de derecho.
Si para preparar su defensa el acusado necesitaba mayor especificación, debió haber hecho una moción en ese sentido en la corte inferior. Nada de eso sucedió, sino que el acusado pretendió demostrar que no. era él la persona a quien pertenecía la leche.
Aunque hubo un conflicto en la prueba, y el acusado negó vigorosamente que la leche era suya, sin embargo, ni los autos ni el alegato del apelante nos convence de que la corte incurrió en error al dirimir el conflicto en favor del gobierno.
Aunque el apelante alega que la sentencia es insuficiente por no especificar el delito por el cual fué declarado culpable, siendo la acusación por el delito de venta de leche de vaca adulterada, debe modificarse la sentencia apelada según declaramos en los casos de El Pueblo v. Trinidad, 24 D.P.R. 886; El Pueblo v. Alvarez, 21 D.P.R. 86, y El Pueblo v. Bauzá, de julio 8, 1925 (pág. 439) en el sentido de que condena al acusado por el delito de venta de leche adulterada, y, así modificada, confirmarse.